United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                      November 8, 2004

                                                                 Charles R. Fulbruge III
                            No.    04-60042                              Clerk



          UNIVERSAL MARITIME SERVICE CORPORATION; SIGNAL
                MUTUAL INDEMNITY ASSOCIATION, LTD.,

                                                             Petitioners,


                                  VERSUS


      BILLY BILBRO; DIRECTOR, OFFICE OF WORKER’S COMPENSATION
                PROGRAMS, U.S. DEPARTMENT OF LABOR,


                                                             Respondents.



  PETITION FOR REVIEW OF AN ORDER OF THE BENEFITS REVIEW BOARD
                            (03-0245)



Before KING, Chief Judge, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

      After carefully reviewing the record, the briefs of the

parties and considering the argument of counsel, we are satisfied

that the award entered by the Benefits Review Board is supported by

substantial    evidence   and     that     neither   the   BRB      nor    the

Administrative Law Judge committed reversible error.

      AFFIRMED.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.